DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-13 are pending in this application.  Claim 2 has been cancelled.  Claims 1 and 3-13 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (JPH11130A- English Translation provided by Applicant and cited on the 04/24/2020 IDS) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
With respect to claims 1 and 12, Ichikawa et al. teach a liquid seasoning (condiment) which comprises solid matter in the form of grated and dried vegetables and raw ingredients for producing the liquid seasoning such as various types of vinegar, flavors, oils and fats, spices, and fruit juices (abstract; [0001]; [0008]-[0009]; [0013]).  According to Ichikawa et al., the dried vegetables have an average particle diameter of about 0.1 mm or more before water absorption, wherein said dried vegetables swell to about 2 to 5 times in volume after water absorption [0008]. Other suitable particle sizes include 0.5 mm or less and 2 mm or less [0008].  Further, Ichikawa et al. teach blending the dried vegetables in the liquid seasoning in the amount of 0.3 to 20% ([0008] and [0013]). 
	Given that Ichikawa et al. teach blending dried vegetables with water/moisture containing liquid ingredients such as fruit juice and vinegar ([0017]-[0018]: Examples 2-3) and given that the reference also teaches that said dried vegetables swell to about 2 to 5 times in volume after water absorption, Ichikawa et al. suggest a liquid condiment wherein the dried vegetables are immersed and swollen in the liquid seasoning. 
Ichikawa et al. teach the liquid seasoning/condiment, wherein dried vegetables are immersed and swollen in the liquid seasoning in size ranges and amounts that overlap with each of the claimed ranges. Ichikawa et al. teach that the dried vegetables swell from 2 to 5 times in volume. To the extent that Ichikawa et al. fail to expressly disclose the aspect ratio, the reference is considered to satisfy this claim limitation since the prior art teaches a liquid seasoning comprising swollen vegetables that is substantially similar to the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I) 
	Moreover, given that Ichikawa et al. teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) 
	Regarding claims 3 and 13, Ichikawa et al. teach the liquid seasoning/condiment as recited above with respect to claims 1 and 12, wherein dried vegetables are immersed and swollen in the liquid seasoning in size ranges and amounts that overlap with each of the claimed ranges. To the extent that Ichikawa et al. fail to expressly disclose the angle of repose limitation as recited in claim 3, respectively, the reference is considered to satisfy this claim limitations since the prior art teaches a liquid seasoning comprising swollen vegetables that is substantially similar to the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I) 
	Regarding claim 4, Ichikawa et al. teach the liquid seasoning/condiment as recited above with respect to claim 1, wherein the dried vegetables include but are not limited to onions and carrots ([0008]).
	Regarding claim 5, Ichikawa et al. teach the liquid seasoning/condiment as recited above with respect to claim 1. The reference teaches that there are no restrictions for the flavors that can be used, 
	Regarding claim 6, Ichikawa et al. teach the liquid seasoning as recited above with respect to claim 1. According to Ichikawa et al. the seasoning can be used as a pasta sauce or a sauce used in pots [0012]. Therefore, it would have been obvious to use the liquid seasoning of Ichikawa et al. for cooking. 
	Regarding claim 7, Ichikawa et al. teach the liquid seasoning/condiment as recited above with respect to claim 1. Given that Ichikawa et al. teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which can swell to 2 to 5 times in volume after water absorption, in amounts of 0.3 to 20%, the reference reasonably suggests swollen vegetables that overlap with the size range of 3 mm or more and less than 8 mm in amounts of 5 to 50% by mass. For instance, when a particle size of 2 mm is used and swells to 2 or 3 times its volume, then it will fall within the size range of 3 mm or more and less than 8 mm. Furthermore, 0.3 to 20% overlaps with 5 to 50% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) 
	Regarding claim 8, Ichikawa et al. teach the liquid seasoning/condiment as recited above with respect to claim 7. Given that Ichikawa et al. teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which can swell to 2 to 5 times in volume after water absorption, in amounts of 0.3 to 20%, the reference reasonably suggests swollen vegetables that overlap with the size range of 0.5 mm or more and less than 3 mm in amounts of 5 to 30% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
	Regarding claims 9-10, Ichikawa et al. teach the liquid seasoning/condiment as recited above with respect to claim 7. Given that Ichikawa et al. teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which can swell to 2 to 5 times in volume after water absorption, in amounts of 0.3 to 20%, the reference reasonably suggests swollen vegetables that overlap with the size range of 8 mm or more and less than 20 mm in amounts of 1 to 30% by mass and 5 to 15% by mass. For instance, when a particle size of 2 mm is used and swells to 5 times its volume, then it will fall within the size range of 8 mm or more and less than 20 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
	Regarding claim 11, Ichikawa et al. teach the liquid seasoning/condiment as recited above with respect to claim 7. Given that Ichikawa et al. teach including dried vegetables with a particle size of 2 mm or less or an average particle diameter of about 0.1 mm or more before water absorption, which can swell to 2 to 5 times in volume after water absorption, in amounts of 0.3 to 20%, Ichikawa et al. teach liquid seasonings wherein the size range of the swollen vegetables overlaps with the claimed size range. Because the total amount of swollen vegetables can be included in amounts of 0.3 to 20%, this overlaps with the claim limitation that the total amount of the swollen vegetables having a size of 0.5 mm or more and less than 20 mm is 20 to 55% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
	van Eck et al is cited as general state of the art.

Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach controlling the shape, aspect ratio, angle of repose or the improved results.
As set forth above, Ichikawa et al. teach a liquid seasoning which comprises solid matter in the form of grated and dried vegetables and raw ingredients for producing the liquid seasoning such as various types of vinegar, flavors, oils and fats, spices, and fruit juices.  According to Ichikawa et al., the dried vegetables have an average particle diameter of about 0.1 mm or more before water absorption, wherein said dried vegetables swell to about 2 to 5 times in volume after water absorption [0008]. Other suitable particle sizes include 0.5 mm or less and 2 mm or less [0008].  Further, Ichikawa et al. teach blending the dried vegetables in the liquid seasoning in the amount of 0.3 to 20% ([0008] and [0013]). 
	Ichikawa et al. teach blending dried vegetables with water/moisture containing liquid ingredients such as fruit juice and vinegar ([0017]-[0018]: Examples 2-3) and also teach that said dried vegetables swell to about 2 to 5 times in volume after water absorption, Ichikawa et al. suggest a liquid condiment wherein the dried vegetables are immersed and swollen in the liquid seasoning. 
To the extent that Ichikawa et al. fail to expressly disclose the aspect ratio and the angle of repose limitations, the reference is considered to satisfy these claim limitations since the prior art teaches a liquid seasoning comprising swollen vegetables that is substantially similar to the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I) 
	It is further noted that the selection and manipulation of aspect ratio is well-within the skill of the art.  In the absence of unexpected results, the chosen aspect ratio and angle of repose appear to be no more than optimization.
	 Applicant is using known components taught by Ichikawa et al for their art-recognized function to obtain no more than expected results.  It is not seen that Applicant has provided a showing of unexpected results.  The Examples provided are not commensurate in scope with the claims.  The broadest claim recites “wherein the seasoning liquid comprises one or more selected from the group consisting of vinegar, a fruit juice, a flavoring oil, a flavor, and a spice extract.”  The Examples are specific for components and amounts which are not claimed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
November 5, 2021